Acknowledgements
This communication is in response to applicant’s response filed on 04/18/2022.
Claims 1-16 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s argument under Claim Rejections - 35 USC § 102(a)(2) that Pickhardt (US 20200119916) does not teach or suggest “receiving, by a receiver of a processing server, a propagation request including at least one transaction output address of a first blockchain wallet, a digital signature, and a recipient address associated with a second blockchain wallet, where the recipient address and each of the at least one transaction output address are blockchain addresses associated with a blockchain, where each at least one transaction output address is generated using a public key of a cryptographic key pair, and where the digital signature is generated using a private key of the cryptographic key pair; generating, by a processing device of the processing server, a first smart contract, wherein the first smart contract is an executable script (i) that self-executes after a predetermined period of time of inactivity associated with the at least one transaction output address of the first blockchain wallet, and (ii) initiates a first blockchain transaction for transfer of all assets from each of the at least one transaction output addresses of the first blockchain wallet to the recipient address of the second blockchain wallet including use of the digital signature” as recited in claims 1 and 9, examiner respectfully agrees with applicant and has issued a new grounds of rejection necessitated by the amendments to claim 1 and 9. 
Applicant argues dependent claims are patentable because of their dependency on independent claims 1 and 9. Examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejection for claim 1 and 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hoggard (US 20210342838) in view of Kim (US 20200005282).

Regarding Claims 1 and 9, Hoggard teaches receiving, by a receiver of a processing server, a propagation request including at least one transaction output address of a first blockchain wallet, and a recipient address associated with a second blockchain wallet, where the recipient address and each of the at least one transaction output address are blockchain addresses associated with a blockchain, where each at least one transaction output address is generated using a public key of a cryptographic key pair (Paragraphs 0017, 0039-0040, and 0026-0027 teach a contract wallet (i.e., first blockchain wallet) on the blockchain may be associated with a public key corresponding to private key(s) held by one or more users; a user interface component of a server may be configured to receive user input (i.e., propagation request) defining rules for a smart contract that may control the users' access to the stored consideration (i.e., cryptocurrency or centralized currency), such that the rules may include one or more of an emergency drain, an inactivity drain, and/or a card block; the user interface component may be configured to receive user input requesting one or more private keys that facilitate access to limited options for the contract wallet; the limited options may include one or more of initiating an emergency drain of the stored consideration, and/or monitoring transactions associated with the contract wallet; an emergency drain may send the entire balance of a contract wallet to a predefined address or a newly published backup contract wallet; an emergency drain may be called by one or more users having a full private key; the backup contract wallet (i.e., second blockchain wallet) may have a time delay for third-party platform (e.g., system provider) access; as such, everything keeps working because funds are now in the backup contract wallet and the card changes its associated contract wallet in the database; user contacts the system to initiate an emergency contract migration to a predefined fresh contract wallet that the user controls; an inactivity drain may include if the user dies, an activity timer may be triggered and or the consideration stored and contract wallet with drawn to a pre-specified address; as such, for example after 6 months' inactivity, all funds and/or consideration stored within a given contract wallet may be sent to a family member and/or a lawyer owned multisig (i.e., second blockchain wallet)); generating, by a processing device of the processing server, a first smart contract, wherein the first smart contract is an executable script (i) that self-executes after a predetermined period of time of inactivity associated with the at least one transaction output address of the first blockchain wallet, and (ii) initiates a first blockchain transaction for transfer of all assets from each of the at least one transaction output addresses of the first blockchain wallet to the recipient address of the second blockchain wallet (Paragraphs 0041-0042, 0017-0018, 0024, and 0027 teach a contract wallet component may be configured to generate a smart contract on the blockchain between the user and the system based on the user input defining the rules; generating the smart contract on the blockchain between the user and the system may include creating a new a smart contract based on the user input defining the rules, obtaining a smart contract and/or modifying the smart contract based on the user input defining rules, and/or otherwise generating a smart contract based on the user input; the contract wallet may include stored consideration and a smart contract having rules that control access to the stored consideration. The stored consideration may include crypto currency; by way of non-limiting example, the rules that may control access to the stored consideration further include one or more of a user withdrawal limit, third-party allowance, an emergency drain, an inactivity drain, a card block, and/or a withdrawal whitelist; inactivity drain may include if the user dies, an activity timer may be triggered and or the consideration stored and contract wallet with drawn to a pre-specified address; as such, for example after 6 months' inactivity, all funds and/or consideration stored within a given contract wallet may be sent to a family member and/or a lawyer owned multisig);  Application No. 16/250,431transmitting, by a transmitter of the processing server, the generated first smart contract to a blockchain node of a plurality of blockchain nodes associated with the blockchain (Paragraph 0021 teaches the contract wallet component may be configured to obtain contract information for the contract wallet on the blockchain associated with the debit card (i.e., contract information was transmitted to the blockchain)); before expiration of the predetermined period of time of inactivity associated with the at least one transaction output address of the first blockchain wallet, receiving, by the receiver of the processing server, a blockchain data value included in a new block added to the blockchain indicating that a new transaction has been processed, wherein the blockchain data value includes one of: a used address of the at least one transaction output addresses of the first blockchain wallet and a new address generated using the public key of the cryptographic key pair, and wherein the blockchain data value was added to the blockchain within the predetermined period of time (Paragraphs 0021, 0015-0017, 0054-0056, and 0030 teach by way of non-limiting example, the contract information may include the rules that control the access to the stored consideration included in the contract wallet, and a balance of the stored consideration within the contract wallet; the request component may be configured to receive a spend request (i.e., blockchain data value) responsive to a user initiating payment via a debit card; the spend request may include an amount of consideration to be spent, a type of the consideration to be spent, a card identifier identifying the debit card, a contract wallet on the blockchain associated with the debit card, and/or other information; the contract wallet may include stored consideration and a smart contract having rules that control access to the stored consideration, and a balance of the stored consideration within the contract wallet; an operation may include determining whether or not to authorize the spend request based on the rules and the balance of the stored consideration; an authorization component may be configured to determine whether or not to authorize the spend request based on the rules and the balance of the stored consideration based on the rules and the balance of stored consideration, and/or determining how to spend and/or withdraw the amount of consideration to be spent for the given spend request according to the rules); in response to receiving the blockchain data value included in the new block indicating that a new transaction has been processed, automatically generating, by the processing device of the processing server, a second smart contract, which causes expiration of the first smart contract, wherein the second smart contract is a second executable script that self-executes after the predetermined period of time of inactivity associated with the first blockchain wallet and initiate a second blockchain transaction for transfer of all assets from (i) each of the at least one transaction output addresses without the used address, or (ii) each of the at least one transaction output addresses and the new address, to the recipient address (Paragraphs 0036 and 0057 teach a withdrawal component may be configured to, responsive to a determination that the spend request should be authorized (i.e., before inactivity time expires), initiate a withdrawal of the amount of consideration for the spend request from the contract wallet; the withdrawal may be initiated and completed via the blockchain according to the smart contract and the rules that control access to the stored consideration within the contract wallet (i.e., generate a second smart contract for the spend request, which causes expiration of first smart contract)); and transmitting, by the transmitter of the processing server, the generated second smart contract to one of the plurality of blockchain nodes associated with the blockchain (Paragraphs 0031 and 0036 teach a transmission component may be configured to transmit authorization for the spend request to the debit network (e.g., Visa, Mastercard, etc.) responsive to the determination that the spend request should be authorized; the withdrawal may be initiated and completed via the blockchain according to the smart contract and the rules that control access to the stored consideration within the contract wallet; the withdrawal may be initiated by the system (e.g., a third party platform)).
However, Hoggard does not explicitly teach receiving, by a receiver of a processing server, a propagation request including a digital signature, where the digital signature is generated using a private key of the cryptographic key pair; generating, by a processing device of the processing server, a first smart contract, wherein the first smart contract is an executable script that self-initiates a first blockchain transaction for transfer of all assets from each of the at least one transaction output addresses of the first blockchain wallet to the recipient address of the second blockchain wallet including use of the digital signature; and wherein the second smart contract initiates a second blockchain transaction for transfer to the recipient address of the second blockchain wallet including use of the digital signature.
Kim from same or similar field of endeavor teaches receiving, by a receiver of a processing server, a propagation request including a digital signature, where the digital signature is generated using a private key of the cryptographic key pair (Paragraphs 0067-0068 and 0014 teach the wallet recovery request includes the wallet address (i.e., transaction output address), and can include: the user account, the wallet address, user identity information, a recovery deposit, new public keys (owner keys, owner accounts, owner addresses) (i.e., recipient address) for the wallet, and challenge settings (e.g., initiation conditions, challenge period, challenge termination conditions); the wallet recovery request can also include receiving, from the wallet owner, a recovery blockchain transaction signed by a private key of the wallet owner device (i.e., digital signature), wherein each signed recovery blockchain transaction can identify the new public key); generating, by a processing device of the processing server, a first smart contract, wherein the first smart contract is an executable script that self-initiates a first blockchain transaction for transfer of all assets from each of the at least one transaction output addresses of the first blockchain wallet to the recipient address of the second blockchain wallet including use of the digital signature (Paragraphs 0034, 0054, 0076-0078, and 0098 teach the wallet system (i.e., processing server) is a smart contract system in which the code of the smart contract wallet is included in blockchain data; the code includes challenge termination condition functions to determine when the challenge should end, such as a recovery condition, an abort condition, or any other suitable condition; owner transmits the challenge initiation request to the wallet to initiate the challenge process; the challenge process is performed upon verification of the user's identity as a wallet owner or authorized wallet user; the challenge initiation request (e.g., signed recovery blockchain transaction, signed recovery request) can include: the wallet address and instructions to the wallet to initiate the challenge process, and can optionally include: the new public keys, the recovery deposit and is preferably signed by either the private key (recovery key) associated with the recovery account or the owner account; the challenge is performed when the recovery condition is met such as challenge duration expiration (e.g., waiting period expiration; only challenge duration expiration)); and wherein the second smart contract initiates a second blockchain transaction for transfer to the recipient address of the second blockchain wallet including use of the digital signature (Paragraph 0105 teaches determining abort condition satisfaction includes: detecting an owner transaction, signed by an old private key (e.g., a private key paired with the old owner account or owner address), during the challenge process; in this variation, it can be inferred that if an owner account is still being used, recovery of the wallet should be aborted; this includes receiving the signed transaction at the wallet, wherein the wallet can automatically abort access recovery; this includes reading the transaction off the blockchain (e.g., from a blockchain node), and automatically sending an abort message, signed by the recovery account, to the wallet; the attempted transaction can be otherwise detected and acted upon (i.e., generate a new smart contract)).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoggard to incorporate the teachings of Kim to receive a propagation request including a digital signature, where the digital signature is generated using a private key of the cryptographic key pair; generate a first smart contract, wherein the first smart contract is an executable script that self-initiates a first blockchain transaction for transfer of all assets from each of the at least one transaction output addresses of the first blockchain wallet to the recipient address of the second blockchain wallet including use of the digital signature; and wherein the second smart contract initiates a second blockchain transaction for transfer to the recipient address of the second blockchain wallet including use of the digital signature.
There is motivation to combine Kim into Hoggard because the method use can confer increased redundancy and/or security. In particular, these variants use a recovery agent, held by the third party, which can authorize wallet key changes. These recovery agent capabilities can additionally or alternatively be limited to a predetermined set of actions, such as signing challenge initiation requests and/or signing challenge abort requests, and prevented from performing other actions (e.g., signing wallet transactions, withdrawals, other key actions, etc.). This can function to increase the trust placed by the users in the third party system and can limit the capabilities of an attacker who obtains the recovery agent key(s) (Kim Paragraph 0022).
Regarding Claim 1, Hoggard teaches a method for propagating survival of cryptographic currency after inactivity over a predetermined period of time in a blockchain through the use of smart contracts (Paragraphs 0058 and 0052 teach FIG. 3 illustrates a method 300 for providing limited access to stored consideration within contract wallets associated with users via smart contracts on a blockchain; and FIG.2 illustrates a method 200 for receiving and distributing consideration via smart contracts on a blockchain).
Regarding Claim 9, Hoggard teaches a system for propagating survival of cryptographic currency after inactivity over a predetermined period of time in a blockchain through the use of smart contracts, comprising: a receiver, of a processing server; a processing device of the processing server; and a transmitter of the processing server (Paragraphs 0014, 0059, and 0053 teach a server may be configured by machine-readable instructions, which may include one or more instruction components including one or more of a request component, a contract wallet component, an authorization component, a transmission component, withdrawal component, a system account component, a card loading component, a user interface component, and/or other instruction components; the methods may be implemented in one or more processing devices that may include one or more devices executing some or all of the operations of method in response to instructions stored electronically on an electronic storage medium; the one or more processing devices may include one or more devices configured through hardware, firmware, and/or software to be specifically designed for execution of one or more of the operations of methods).

Regarding Claims 2 and 10, the combination of Hoggard and Kim teaches all the limitations of claims 1 and 9; however, the combination does not explicitly teach wherein the recipient address is generated using a separate public key of a second cryptographic key pair.
Kim further teaches wherein the recipient address is generated using a separate public key of a second cryptographic key pair (Paragraph 0067 teaches the wallet recovery request includes the new public keys (owner keys, owner accounts, owner addresses) for the wallet).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Hoggard and Kim to incorporate the further teachings of Kim for the recipient address to be generated using a separate public key of a second cryptographic key pair.
There is motivation to further combine Kim into the combination of Hoggard and Kim because of the same reasons listed above of claims 1 and 9.

Regarding Claims 3 and 11, the combination of Hoggard and Kim teaches all the limitations of claims 1 and 9; and Hoggard further teaches wherein the processing server is one of the plurality of blockchain nodes associated with the blockchain (Paragraph 0013 teaches the system may include one or more servers; server(s) may be configured to communicate with one or more client computing platforms according to a client/server architecture and/or other architectures; the client computing platform(s) may be configured to communicate with other client computing platforms via server(s) and/or according to a peer-to-peer architecture and/or other architectures; users may access system via client computing platform(s)).

Regarding Claims 4 and 12, the combination of Hoggard and Kim teaches all the limitations of claims 3 and 11; and Hoggard further teaches wherein the blockchain data value is one of a plurality of blockchain data values included in a new block received from a separate blockchain node of the plurality of blockchain nodes associated with the blockchain (Paragraph 0056 teaches an operation may include determining whether or not to authorize the spend request based on the rules and the balance of the stored consideration; the operation may be performed by one or more hardware processors configured by machine-readable instructions including a component that is the same as or similar to authorization component).

Regarding Claims 5 and 13, the combination of Hoggard and Kim teaches all the limitations of claims 1 and 9; however, the combination does not explicitly teach validating, by the processing device of the processing server, the digital signature using the public key of the cryptographic key pair prior to generation of the first smart contract.
Kim further teaches validating, by the processing device of the processing server, the digital signature using the public key of the cryptographic key pair prior to generation of the first smart contract (Paragraphs 0015 and 0082 teach the recovery condition can include receiving the blockchain transaction signed by the private key of the recovery account; verifying the signature of the blockchain transaction signed by the private key of the recovery account; in a first variation, S400 (i.e., executing the small contract) is executed in response to receipt or validation of the signed challenge initiation request at the wallet (e.g., after the challenge initiation request is confirmed by the blockchain system's nodes; after the challenge initiation request is verified as signed by the recovery key (i.e., owner’s private key)).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Hoggard and Kim to incorporate the further teachings of Kim to validate the digital signature using the public key of the cryptographic key pair prior to generation of the first smart contract.
There is motivation to further combine Kim into the combination of Hoggard and Kim because of the same reasons listed above of claims 1 and 9.

Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoggard (US 20210342838) in view of Kim (US 20200005282) in further view of Shao (US 20190253239).

Regarding Claims 6 and 14, the combination of Hoggard and Kim teaches all the limitations of claims 1 and 9 above; however, the combination does not explicitly teach wherein the second smart contract is an executable script configured to self-execute after the predetermined period of time.
Kim further teaches wherein the second smart contract is an executable script configured to self-execute after the predetermined period of time (Paragraphs 0060-0061 and 0069 teach a process of returning the resource in the target account to the lost account is the same as a process of transferring the resource in the lost account to the target account; after the submitting an authentication request to a block chain, so that the block chain records a transfer event (i.e., second smart contract) in the block chain according to the authentication request, the method for processing account information in a block chain may further include: setting, by a device of the block chain, a freezing period for the target account, the resource in the target account not being allowed to be transferred within the freezing period; after the gateway re-checks the materials, the transferred resource may be returned to the original account, that is, the lost account in the transfer request, of the resource according to the returning request of the user).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Hoggard and Kim to incorporate the further teachings of Kim for the second smart contract to be an executable script configured to self-execute after the predetermined period of time.
There is motivation to further combine Kim into the combination of Hoggard and Kim because of the same reasons listed above of claims 1 and 9.
However, the combination of Hoggard and Kim does not explicitly teach receiving, by the receiver of the processing server, a modification request, wherein the modification request includes a new destination address; generating, by the processing device of the processing server, a third smart contract, and initiating the second blockchain transaction to the new destination address in place of the recipient address; and transmitting, by the transmitter of the processing server, the generated third smart contract to one of the plurality of blockchain nodes associated with the blockchain.
Shao from same or similar field of endeavor teaches receiving, by the receiver of the processing server, a modification request, wherein the modification request includes a new destination address (Paragraphs 0033, 0035-0036 teach FIG. 3 depicts an example system for updating smart contracts; the system 300 includes a contract updates management system that manages updates to smart contracts, including a smart contract; an update request (i.e., modification request) can be provided to the contracts management system, which invokes the update process; the update request identifies the smart contract that is to be updated, as well as an update that is to be performed; an updates smart contract (i.e., third smart contract) can be selected for executing the update process based on the type of update; for example, a type of update may be modifying parties to the smart contract); generating, by the processing device of the processing server, a third smart contract, and initiating the second blockchain transaction to the new destination address in place of the recipient address (Paragraphs 0040-0042 teach each proposal to update the smart contract that is processed by the contract updates management system can include the content; example content can include, without limitation, an address of the smart contract, an address of the updates smart contract (i.e., third smart contract), a reason for the update; a controller contract can be defined by a dispatcher upon receipt of a request by a contract originator who originates the smart contract; for example, the smart contract can be originated by one or more of the nodes; the controller contract includes a router that routes requests, including requests to update the smart contract; a modification of the contract address data in the router can be performed by the updates smart contract); and transmitting, by the transmitter of the processing server, the generated third smart contract to one of the plurality of blockchain nodes associated with the blockchain (Paragraphs 0043 teaches the contract updates management system can receive the proposal, and can send requests to non-change-proposing users (including users 308 b, 308 c, 308 d, 308 e); the requests that are sent to the non-change-proposing users can include the change being proposed for the smart contract, and a request (or invitation) to vote on the change; the nodes 308 b, 308 c, 308 d, 308 e can provide their votes to the contract updates management system).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hoggard and Kim to incorporate the teachings of Shao to receive, by the receiver of the processing server, a modification request, wherein the modification request includes a new destination address; generate, by the processing device of the processing server, a third smart contract, and initiate the second blockchain transaction to the new destination address in place of the recipient address; and transmit, by the transmitter of the processing server, the generated third smart contract to one of the plurality of blockchain nodes associated with the blockchain.
There is motivation to combine Shao into the combination of Hoggard and Kim because conventional systems use centralized solution to manage changes to smart contracts, which can include processes that are difficult to manage, and have other disadvantages. When a smart contract is to be updated (or upgraded), an authorized entity (e.g., a manager, a contract creator, or a public agency) may be responsible for updating a smart contract, and can communicate with entities regarding the update. After the communication reaches a consensus, the authorized entity can perform the update operation. This process can be difficult to monitor, and can require entities that are parties to the smart contract to trust the authorize entity (Shao Paragraph 0003). By allowing the smart contract originator to unilaterally modify the destination address in a smart contract, the system does not require parties to rely on the authorize entity. In addition, by recording the update on the blockchain, the updates can be easily monitored by the entities in the network.

Regarding Claims 7 and 15, the combination of Hoggard, Kim, and Shao teaches all the limitations of claims 6 and 14 above; however, the combination does not explicitly teach wherein the modification request further includes a new digital signature, and the third smart contract further includes the new digital signature.
Shao further teaches wherein the modification request further includes a new digital signature, and the third smart contract further includes the new digital signature (Paragraph 0038 teaches the updates smart contract can manage a list of nodes that are involved in satisfying the one or more conditions that are to be met for updating of the smart contract; a node must perform some task, or has some task performed (e.g., by a user at the node); for example, a node can be required to provide information, approval, a signature (e.g., digital signature), and/or a vote, depending on the logic and set of conditions required to implement the update).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hoggard, Kim, and Shao to incorporate the further teachings of Shao for the modification request to further include a new digital signature, and the third smart contract further includes the new digital signature.
There is motivation to further combine Shao into the combination of Hoggard, Kim, and Shao because of the same reasons listed above for claims 6 and 14.

Regarding Claims 8 and 16, the combination of Hoggard, Kim, and Shao teaches all the limitations of claims 7 and 15 above; however, the combination does not explicitly teach validating, by the processing device of the processing server, the new digital signature using the public key of the cryptographic key pair prior to generation of the third smart contract.
Kim further teaches validating, by the processing device of the processing server, the new digital signature using the public key of the cryptographic key pair prior to generation of the third smart contract (Paragraphs 0077-0078 teach operation S506: the block chain obtains the first data according to the received authentication request, and a plurality of devices of the block chain verifies the first data by using the public key of the first account and obtains initial data after verification succeeds; the block chain obtains the first data from the authentication request submitted by the gateway, and the plurality of devices of the block chain verifies the first data by using the public key of the first account; if verification succeeds, the block chain may obtain the initial data from the first data; in the foregoing verification process, because checking of the identity information and the transfer request is completed by the gateway, and the block chain trusts a checking result of the gateway, the block chain only needs to verify whether a signature provided by the gateway for the initial data is authentic; operation S507: the block chain records a transfer event according to the initial data, to transfer a resource in the lost account to the target account. A block may be newly added to the block chain).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hoggard, Kim, and Shao to incorporate the further teachings of Kim to validate the new digital signature using the public key of the cryptographic key pair prior to generation of the third smart contract.
There is motivation to further combine Kim into the combination of Hoggard, Kim, and Shao because of the same reasons listed above for claims 1 and 9.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haldenby et al. (US 20200118094) teaches a processor receives a signal representing data including event information detailing an event involving an entity having a registered ownership interest in a product and loads a portion of a distributed electronic ledger for tracking ownership information associated with the product. The distributed electronic ledger includes, within a block thereof and associated with the product, an event trigger list including entity data associated with each entity having a registered ownership interest in the product and a rules engine including rules associated with event triggers in the event trigger list. The processor determines whether a triggering event corresponding to the event is stored in the event trigger list and, when the event has a corresponding triggering event, determines the associated rule within the rules engine. The processor updates and saves the distributed electronic ledger by performing an action specified by the determined associated rule.
Collier et al. (US 20200195433) teaches a method for managing sensitive data, including: receiving an encryption key from a third party recovery agent; at a user agent executing on a user device, encrypting the sensitive data with the encryption key; and storing the encrypted sensitive data at a third party storage provider system. The method can optionally include, at the user agent: requesting the encryption key from the third party recovery agent using a set of recovery agent authentication credentials; requesting the encrypted sensitive data from the third party storage provider system using a set of storage provider authentication credentials; and decrypting the encrypted sensitive data using the encryption key.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY P JONES/Examiner, Art Unit 3685